252 S.W.3d 419 (1999)
George R. NEELY, Appellant,
v.
Andy PAREDES; Commission for Lawyer Discipline; State Bar of Texas; Mary Ann Sanders a/k/a Mary Ann Strahan; Gerald P. Denisco; Jeff Cody; Douglas Townsend; Hunter, Farris, Mallett & Townsend, P.C.; Industrial Photographic Supply, Inc.; Bennett Greenspan; Bayer Corporation; Agfa Division Of Bayer Corporation; Stewart A. Feldman; Sharp Imaging, Inc.; and Fulbright & Jaworski, Appellees.
No. 01-98-00279-CV.
Court of Appeals of Texas, Houston (1st Dist.).
July 15, 1999.
Panel consists of Justices HEDGES, ANDELL, and DUGGAN.[*]

OPINION
PER CURIAM.
After examining the record, this Court did not find a final, appealable judgment disposing of all the parties and claims in the trial court cause no. 97-51928.[1] On *420 June 24, 1999, we ordered that the appeal would be dismissed for want of jurisdiction, unless within 15 days of the order, appellant paid for and the district clerk filed a supplemental clerk's record demonstrating that there is a final judgment, or appellant filed a brief demonstrating that there is a final judgment. See TEX. R.APP.P. 42.3(a). Appellant has not done so. Accordingly, the appeal is dismissed for want of jurisdiction.
It is so ORDERED.
NOTES
[*]  The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District of Texas at Houston, participating by assignment.
[1]  Generally, Texas appellate courts have jurisdiction only over final judgments. North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). A judgment is final and appealable if it disposes of all issues and parties. Id. The exceptions to this rule are not relevant in this case. See generally TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (Vernon Supp.1999).